Title: Abigail Adams to William Smith Shaw, 3 January 1799
From: Adams, Abigail
To: Shaw, William Smith


          
            Dear William
            Quincy Jan’ry 3d 1799
          
          Rejoice o young Man in thy youth, and let thy Heart Cheer thee. this is the language of Soloman. Youth is therefore the season of rejoicing, nor can there be any thing more suitable, provided that joy is temperate, moderate and Rational.
          
            [“]For God is paid, when Man receives
            To enjoy, is to obey”
          
          The old year is closed upon us, and a New one commenced; we have abundant cause for thankfullness and rejoicing; our Lives are still preserved, whilst thousand have fallen a prey to pestilence in the last year. we are in the peacefull and quiet enjoyment of our Religion; our Government tho assailed, is not shaken Plenty is in our Land, and Health in our dwellings; with gratefull Hearts Let us render thanks for the blessings of the year past, and implore a continuence of them. I make no apology for calling your mind to reflections which I doubt not you meditate upon. Your Education, and the example and precepts you have been indulged with; all unite to inspire them; at the commencement of a new Year.
          I have duly received the News papers, and your Letters all of which I have acknowledged, excepting the last, which is december 24th. I would have you continue to send me the papers as you have done, and Mother Baches which contains the peices you mention addrest to Genll Marshall. The Reelection of Lyon & the choice of Logan are mortifying proofs that “there is some thing rotten in the State of Denmark” that a low groveling faction still exists amongst us, encouraged by the Ambitions, and designing views of some dissapointed and unprincipeld Men. the absence of the V P. at this

time, when a spirit of Resistance to Government appears in the state to which he belongs, and the state immediatly descended from it, has an unfavourable aspect as it respects him, and subjects him to suspicions which whether well or ill founded, injure him in the minds of all Good Federilists. The Chronical has never printed Garrar speeh in the Kentucky assembly. it is said, that they dissaprove their conduct, but I am apt to suspect that they have not so good a motive for any thing they do— I was much diverted with your account of Logans visit.— I believe no speeches which have been deliverd since the new administration, have been more universally acceptable than all those of the Present session. I see but few persons: but I hear that it is the language universally held—and it is a subject of thankfullness—that the people in general have so firm and steady a confidence in the wisdom integrity and firmness of their chief Majestrate. I never expected to have seen them so united as under Washington, but I believe they are equally so Some persons say, that they are more so— many circumstances would opperate to prevent a unanimous Election as in the case of Washington Yet I do not think, that barely a Criterion to judge by— I heard a Gentleman declare the other day, that if any Event, should take the President from his station, the people would rise in Arms and, oppose the person to whom the constitution has delegated the trust; I do not know that, that would be the case, but I believe they would render it so unpleasent to him, that he could not hold it. how cautious ought the people then to be, whom they place as second. I shall never consider our situation safe, untill the constitution is amended so as to designate between the two officers—
          are you acquainted with a mr Kendell a Preacher who is now a candidate at the old Brick a Friend sent me an extract from a sermon of his deliverd at the late Thanksgiving; it is not printed. One amongst the Causes for thanksgiving which he enumerated upon that day, he observes, “Here I would notice the continuence of the important Life and usefullness of the chief Majestrate of the union, for which considering the very critical and interesting period of our public affairs; we cannot be sufficiently thankfull. his Life has ever been devoted to his Country, but never was it more important, never was its usefullness more necessary, nor his Greatness more conspicious than at the present period. it was for him to manage the Helm of state in a storm of difficulties. it was for him to bear the Reproaches of the ungratefull, to silence the murmers of the discontented, to have his integrity suspected, and his worth depreciated at

the most eventfull crisis. but no difficulties have opposed, no cruelties discouraged, no threatnings terrified him— under his administration our Peace, tho in the greatest danger has heitherto been prolongd and our Independance preserved. His wisdom is a bulwark to our Country, and his firmness a Wall of fire, against her Enemies.” The Language of his administration is, “till I die, I will not remove my integrity from me, my Righteousness I hold fast, and will not let it go. my Heart shall not reprove me so long as I live”
          These are gratefull testimonies, and serve to encourage the Heart and strengthen the Hands; encompassed with numerous difficulties, but so long as we acknowledge God in all our Ways—I trust He will not forsake us—
          my Letter may be calld a preachment. I confide it to your candour— I am glad Richard pleases— I must chide you for such late hours— you will injure your Health. do not practise them— the midnight Lamp is too late. Husband your Health as well as your time, for without Health, from experience I tell you, Life has no enjoyments— from early rising there is no danger—but late hours of study, or dissipation are Hurtfull if practised too frequently—
          I am not relieved from my anxiety for Thomas. he has taken passage for N york— continue to write to me frequently. Remember to me to mr & mrs Brisler and to Becky Faithfull and Good domesticks I consider as amongst my most valuable Friends—
          I inclose some Letters for Becky— remember me to mr & mrs otis, to all the good Folks who inquire after / Your affectionate
          
            Aunt Abigail Adams
          
        